        Case 1:20-cv-05746-LGS Document 21 Filed 09/14/20 Page 1 of 11


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
WOMEN FOR AMERICA FIRST

                                        Plaintiff,

                      vs.

BILL DE BLASIO, in his official capacity as the
Mayor of New York City and POLLIY
TROTTENBERG, Commissioner of the New York City
Department of Transportation,                   Civil Action No. 20-CV-5746

                                     Defendants.




    DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR CROSS-
              MOTION TO DISMISS AND IN OPPOSITION TO
         PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION


                                                     JAMES E. JOHNSON
                                                     Corporation Counsel of the
                                                        City of New York
                                                     Attorney for the City of New York,
                                                     Mayor Bill de Blasio and New York
                                                     City Department of Transportation
                                                     Commissioner Polly Trottenberg
                                                     100 Church Street
                                                     New York, New York 10007
Sheryl Neufeld,
Diana M. Murray,
        of Counsel.
September 14, 2020
             Case 1:20-cv-05746-LGS Document 21 Filed 09/14/20 Page 2 of 11


                                            TABLE OF CONTENTS

                                                                                                                                          Page

PRELIMINARY STATEMENT .............................................................................................................. 1

ARGUMENT .................................................................................................................................. 2

                POINT I ........................................................................................................................ 2

                                PLAINTIFF FAILS TO STATE A FIRST
                                AMENDMENT CLAIM ............................................................................. 2

                POINT II ....................................................................................................................... 7

                                PLAINTIFF FAILS TO SATISFY THE
                                REQUIREMENTS FOR A PRELIMINAROY
                                INJUNCTION ............................................................................................. 7

CONCLUSION ............................................................................................................................... 9
        Case 1:20-cv-05746-LGS Document 21 Filed 09/14/20 Page 3 of 11




              Defendants Bill de Blasio, as Mayor of the City of New York (the “City”)

(“Mayor de Blasio” or “the Mayor”) and Polly Trottenberg, as Commissioner of the Department

of Transportation Commissioner (jointly, “the City”), by their attorney James E. Johnson,

Corporation Counsel of the City of New York, submit this memorandum of law in support of

their cross-motion to dismiss the First Amended Complaint (“the Complaint”), pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim under the First

Amendment, and in opposition to plaintiff’s motion for a preliminary injunction.

       As alleged in the Complaint, plaintiff claims that defendants violated plaintiff’s First

Amendment rights by not permitting plaintiff to paint its message on City streets while Black

Lives Matter murals were allowed on City streets. As discussed herein, the Complaint fails to

state a claim under the First Amendment as the Black Lives Matter murals constitute government

speech and are not subject to First Amendment scrutiny. 1 In the absence of a First Amendment

claim, among other reasons, plaintiff fails to meet the standard for a preliminary injunction.

Accordingly, the cross-motion should be granted and the Complaint dismissed, and the

preliminary injunction motion should be denied.




1
 The Black Lives Matter murals have been allowed on City streets in each of the five boroughs:
three in Manhattan, two in Brooklyn, two in the Bronx, and one each in Staten Island and
Queens. Photos of the murals are annexed as Exhibits B through J to the Declaration of Diana M.
Murray, dated September 14, 2020 (“Murray Decl.”).
         Case 1:20-cv-05746-LGS Document 21 Filed 09/14/20 Page 4 of 11




                                         ARGUMENT

                                           POINT I

                      PLAINTIFF FAILS TO STATE A FIRST
                      AMENDMENT CLAIM

               Plaintiff’s claim that defendants violated its First Amendment rights by allowing

the Black Lives Matter murals to be painted on City streets and not allowing plaintiff to paint its

message on City streets fails as a matter of law. The Black Lives Matter murals constitute

government speech, which is not subject to First Amendment scrutiny, and thus do not provide a

basis for plaintiff’s First Amendment claim.

               While government “discrimination against speech because of its message is

presumed to be unconstitutional,” Rosenberger v. Rector & Visitors of Univ. of VA, 525 U.S.

819, 828 (1995), the government’s own speech is exempt from First Amendment scrutiny.

Johanns v. Livestock Mktg Ass’n, 544 U.S. 550, 553 (2005). As such, government speech is not

regulated by the Free Speech Clause, Pleasant Gove City, v. Summum, 555 U.S. 460, 467 (2009)

(the Free Speech Clause does not regulate “government speech”), and the First Amendment

strictures imposed on traditional public forums, i.e., streets, parks and sidewalks, Perry Edu.

Ass’n v. Perry Local Educators’Ass’n, 460 U.S. 37 (1984), do not apply. Walker v. Texas

Divison, Sons of Confederate Veterans, Inc., 135 S. Ct. 2239, 2250 (2015). See also United

States v. Am Library Ass’n, 539 U.S. 194 (2003) (forum analysis is not appropriately applied

when the government has broad discretion to make content-based judgments in deciding what

private speech is to be made public).

               Accordingly, when “government speaks, it is not barred by the Free Speech

Clause from determining the content of what it says.” Walker, 1576 U.S. Ct. at 207. Rather, a

                                                2
         Case 1:20-cv-05746-LGS Document 21 Filed 09/14/20 Page 5 of 11




government entity may speak for itself, Board of Regents of Univ. of Wis. System, v.

Southworth, 529 U.S. 217, 219 (2000), say what it wishes, Rosenberger, 525 U.S. at 833, and

select the view it wants to express. Rust v. Sullivan, 500 U.S. 173, 194 (1991). See also

National Endowment for the Arts v. Finley, 524 U.S. 569, 598 (1998) (“It is the very business of

government to favor and disfavor points of view”); Board of Regents, supra, at 235 (a

government entity is accountable to the electorate and the political process; if the citizenry

objects newly elected officials could espouse different or contrary positions).

               A government also may exercise its right to express its views with the assistance

of private sources. Johanns, 544 U.S. at 562; Rosenberger, 515 U.S. at 833. As the Supreme

Court found in addressing whether a monument created with private funds constituted

government speech, once installed, a monument is meant to convey, and has the effect of

conveying, a government message and thus constitutes government speech. Summum, 555 U.S.

at 472. Moreover, the Court found that while a city engages in expressive conduct by accepting

and placing a monument on city property, the intended and perceived significance of that

conduct may not coincide with the thinking of the monument’s creator or donor. Id. at 476.

Significantly, the Court also recognized that a monument, even when featuring a written word,

may inspire varying interpretations, citing as examples the “Beef. It’s what’s for Dinner” slogan

addressed in Johanns, the “Imagine” mosaic in Central Park, and the statue displaying the word

“peace” in many languages in Fayetteville, Arkansas.. Id. at 474. Notably, the Court also

rejected the need for a formal process in selecting a monument. Id. at 473.

               The Black Lives Matter murals at issue here fall squarely within the confines of

government speech. The words Black Lives Matter, while subject to various interpretations,

have their own meaning apart from any connection to a movement or organization and address a

                                                 3
         Case 1:20-cv-05746-LGS Document 21 Filed 09/14/20 Page 6 of 11




subject of general public interest. As acknowledged in statements attributed to the Mayor and to

his spokesperson Julia Arredondo, the Black Lives Matter murals addressed an issue bigger than

any group and was an approach to righting a wrong – the “original sin of the United States of

slavery” and its effects over 400 years – and was a means of moving forward by making clear

that black lives matter as a first step for all lives to matter. Complaint, ¶¶ 27, 29, 40. 2

Accordingly, the Black Lives Matter murals can reasonably be understood as a government

message rather than a private message, regardless of the participation of private citizens, and thus

constitute government speech. See Summum, 555 U.S. at 487 (the best approach to determining

whether speech is governmental is whether a reasonable and fully informed observer would

understand the expression to be government speech, as distinct from private speech the

government chooses to oblige by allowing its placement on public land).

               The allegations in the Complaint leave unrefuted that the Black Lives Matter

murals are government speech. Plaintiff’s conclusory allegations as to outside influence or the

alleged involvement of the “Black Lives Matter organization” in the painting of the murals,

Plaintiff’s Memorandum of Law in Support of Its Motion for a Preliminary Injunction at 10, are

without effect on the murals’ status as government speech.      As the law is clear that even when

privately paid for, a monument is a form of government speech, Summum, supra, the Black Live

Matter murals constitute government speech regardless of outside influence or the alleged

involvement of the “Black Lives Matter organization” in the painting of the murals.




2
  A similar Black Lives Matter mural was installed on the street in the District of Columbia on or
about June 5, 2020. The public purpose of the mural, in that case, was to send a message that the
District of Columbia streets were safe in the interest of restoring calm to the District of Columbia
following a demonstration on June 1, 2020. Declaration of John Falcicchio, dated July 13, 2020,
filed in Penkoski v. Bowser, 20 Civ. 1519, annexed as Exhibit K to the Murray Decl.
                                                 4
         Case 1:20-cv-05746-LGS Document 21 Filed 09/14/20 Page 7 of 11




               The alleged partisan political nature of the message of the Black Lives Matter

murals similarly is without effect on the status of the murals as government speech. Under

established precedents, neither the alleged association of the words Black Lives Matter with a

movement, a particular organization or political party, nor plaintiff’s description of the Black

Lives Matter murals as an alleged partisan political message supportive of the Mayor’s political

alleged presidential aspirations, see Complaint ¶¶ 4-7, invalidates the murals as government

speech. The allowance of the Black Lives Matter murals on City streets constitutes, and signifies

to the observer, the City’s endorsement of the murals, Summum, 555 U.S. at 471 (whether on

private or public property, a monument is reasonably interpreted by the observer as conveying

the message of the property owner), but not all interpretations the Black Lives Matter murals

may inspire. Id. at 474 (acceptance of the monument is deemed an implicit endorsement of the

message of the monument but not the donor’s specific meaning, and may inspire varying

interpretations by observers).

               Accordingly, pursuant to Summum, plaintiff’s varying description of Black Lives

Matter as a movement or organization is without effect on the Black Lives Matter mural’s

classification as government speech. On their face, the words Black Lives Matter have meaning

separate from any movement or organization, whether large, small or decentralized, whether

named Black Lives Matter or merely like-minded and regardless of any slogan or policy they

share of advocating against police violence towards black people and on behalf changes related

to the rights of black people.   See Complaint ¶¶ 5-7, 9-12. Similarly, the allegations that Black

Lives Matter is a national and political movement recognized for street demonstrations, whose

activists were involved with the 2016 presidential election and whose participants “essentially

unanimously” supported the Democratic candidate Hillary Clinton, and which “for all practical

                                                 5
         Case 1:20-cv-05746-LGS Document 21 Filed 09/14/20 Page 8 of 11




purposes” is affiliated with the Democratic Party and unquestionably hostile to the Republican

Party, Complaint ¶¶ 7, 10-11, 13, do not alter the inherent meaning of the words Black Lives

Matter and their proper use as a governmental message. The allegation that few politicians have

made commitment to Black Lives Matter more central to their work in government than the

Mayor, who is a Democrat, Complaint ¶ 14, also ignores the distinction between the words

themselves and groups or movements associated with those words. Accordingly, plaintiff’s

attempt to characterize the Black Lives Matter murals as the authorization of a movement’s or

organization’s message, rather than the City’s own message and thus a form of government

speech, is without merit.

               As recognized by the Supreme Court in Summum, there may be situations where

it is difficult to determine whether a government entity is speaking on its own behalf or

providing a forum for private speech. 555 U.S. at 471. Such a situation was not found in

Summum, where at issue was a stone monument incorporating the Seven Aphorisms of the

donor, respondent Summon, a religious organization, id. at 465, 471, and is not present here. As

in Summum, the City’s decision to permit the Black Lives Matter murals and to deny plaintiff’s

request for a mural with plaintiff’s message does not give rise to a First Amendment claim as the

City has a right to speak for itself and to select the views that it wants to express. 555 U.S. at

467-468. Because the words Black Lives Matter convey their own message apart from the name

or motto of a movement or organization, its selection as the City’s message is neither

endorsement nor advocacy on behalf of either the Black Lives Matter movement or any Black

Lives Matter organization. Thus, the refusal to allow plaintiff’s mural represents the selection of

one message for publication by the government |rather than another based on the message itself,

rather than the selection of one group or organization over another, and does not violate the First

                                                6
         Case 1:20-cv-05746-LGS Document 21 Filed 09/14/20 Page 9 of 11




Amendment. See Summum, 555 U.S. at 484 (Breyer, J., concurring, a selection on “grounds

unrelated to the display’s theme, say, solely on political grounds … might well violate the First

Amendment”). Accordingly, the Complaint fails to state a First Amendment claim and should be

dismissed.



                                            POINT II

                       PLAINTIFF FAILS TO SATISFY THE
                       REQUIREMENTS FOR A PRELIMINARY
                       INJUNCTION

               In order to establish entitlement to a preliminary injunction in connection with

government action, a plaintiff must establish that (1) they will be irreparably injured if the relief

sought is not granted; (2) they are likely to succeed on the merits of their claims; (3) the balance

of the equities is in their favor; and (4) that an injunction would be in the public interest. See,

e.g., Trump v. Deutsche Bank AG, 943 F3d 627, 640 (2d Cir. 2019 [citations omitted].

Chemical Bank v. Haseotes, 13 F.3d 569, 572-73 (2d Cir. 1994) Plaza Health Labs., Inc. v.

Perales, 878 F.2d 577, 580 (2d Cir. 1989). See also Bery v. City of New York, 97 F.3d 689 (2d

Cir. 1996), cert. denied, 520 U.S. 1251 (1997). Where a movant seeks a preliminary injunction

that would provide the ultimate relief sought in the underlying action, a heightened standard

applies. Tom Doherty Assocs., Inc. v. Saban Entm't, Inc., 60 F.3d 27, 33-34 (2d Cir. 1995).

Under this heightened standard, a plaintiff must make a clear showing that it is entitled to the

relief requested or that "extreme or very serious damage" will result from denial of preliminary

relief. Nicholson v. Scoppetta, 344 F.3d 154, 165 (2d Cir. 2003).

               The Second Circuit has held that “[v]iolations of First Amendment rights are

commonly considered irreparable injuries for the purposes of a preliminary injunction,” Bery, 97


                                                 7
        Case 1:20-cv-05746-LGS Document 21 Filed 09/14/20 Page 10 of 11




F.3d at 693. As set forth in the recent decision in this district, Geller v. de Blasio, et al., 2020

U.S. Dist. LEXIS 87405, at *6-7 (S.D.N.Y. May 18, 2020), although “a showing of irreparable

harm is often considered the ‘single most important prerequisite for the issuance of a preliminary

injunction,’ Faiveley transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 118) (2d Cir. 2009)

(citation omitted), [c]onsideration of the merits is virtually indispensable in the First Amendment

context, where the likelihood of success on the merits is the dominant, if not the dispositive,

factor.” N.Y. Progress and Prot. PAC v. Walsh, 733 F.3d 488 (2d Cir. 2013).” Geller, 2020 U.S.

Dist. LEXIS 87405, at *6.

               As previously discussed, plaintiff’s First Amendment claim fails as a matter of

law as the decision to deny plaintiff’s request for a mural while allowing the Black Lives Matter

murals constitutes government speech and thus is not subject to scrutiny under the First

Amendment. See supra, pp. 2-6. In the absence of First Amendment scrutiny, forum analysis in

general is not applicable, nor can plaintiff claim a violation of the First Amendment on the

ground that the Black Lives Matter murals turned City streets into a forum for public expression.

See Walker v. Texas Divison, Sons of Confederate Veterans, Inc., 135 S. Ct. 2239, 2250 (2015);

United States v. Am Library Ass’n, 539 U.S. 194 (2003) (forum analysis is not appropriately

applied when the government has broad discretion to make content-based judgments in deciding

what private speech is to be made public). Accordingly, plaintiff cannot succeed on the merits of

its First Amendment claim or make a clear showing of entitlement to the relief requested. As

plaintiff has alternative means to publicly communicate its message, it will also not suffer

"extreme or very serious damage," if the preliminary injunction motion is denied. For the same

reason, the equities are not in plaintiff’s favor nor would an injunction be in the public’s interest.

Accordingly, plaintiff’s motion for a preliminary injunction should be denied.

                                                  8
          Case 1:20-cv-05746-LGS Document 21 Filed 09/14/20 Page 11 of 11




                                        CONCLUSION

                For the foregoing reasons, defendants Mayor Bill de Blasio, and Department of

Transportation Commissioner Polly Trottenberg respectfully request that this Court grant

defendants’ cross-motion to dismiss for failure to state a claim and deny plaintiff’s motion for a

preliminary injunction, together with such other and further relief as this Court deems just and

proper.

Dated:          New York, New York
                September 14, 2020
                                             JAMES E. JOHNSON
                                             Corporation Counsel
                                               of the City of New York
                                             Attorney for Respondents
                                             100 Church Street
                                             New York, New York 10007
                                             (646) 939-6324

                                             By: _____/S/_________________
                                                    DIANA M. MURRAY


cc:       Ronald D. Coleman, Esq. (By ECF)




                                                9
